DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Election/Restriction
In light of the Applicant’s amendments, the previous election restriction requirement in Office action mailed dated 12/08/2020 is withdrawn and the previously withdrawn claims are rejoined.
Claims 16-22, 24, and 26-31, are pending and being examined.

Response to Amendment
The previous rejections of Claim 25 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20 is withdrawn in light of the Applicant’s amendments and cancellation.

The previous rejections of Claim(s) 16-22, 24, 25, 27, and 29-31, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claim(s) 16-22 and 24-31 under 35 U.S.C. 103 as being unpatentable over US 2003/0143423 A1 to McCormick et al. (hereinafter McCormick) in further view of WO 2012/045588 A1 to Briers (hereinafter Briers) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 24, and 26-31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 24 and 26, recites the limitation "wherein the aliphatic epoxy compound is cycloaliphatic epoxy resin.”  However, earlier in the claims, they only recite “a hydrogenated 
Claims 17-22, and 27-31, are dependent claims which fail to alleviate the issues recited above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “wherein the thermal cure initiator is selected from Bronsted acids, Lewis acids, and latent thermal acid generators…” However, Claim 16 recites the thermal cure initiator is selected from the group consisting of “benzyl sulfonium salts, penacylsulfonium salts, N-benzylpyridinium salts…,” etc. Claim 19 seems to be broadening the types thermal cure initiators of claim 16 and thus, fails to further limit.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-22, 24, and 26-29,  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, and 11-19, of copending Application No. 15/044,195 (hereinafter App. No. ‘195). 
Regarding claims 16-22, 24, and 26-29, App. No. ‘195 claims a curable composition comprising: a hydrogenated bisphenol A diglycidyl ether in an amount between about 70 to about 90 weight percent, an aliphatic oxetane compound in an amount between about 10 to about 30 weight percent, and a thermal cure initiator in an amount between about 0.5 to about 1 weight percent, wherein the thermal cure initiator is selected from a Bronsted acid, a Lewis acid, a latent thermal acid generator, and any combination thereof, wherein the aliphatic 
    PNG
    media_image1.png
    115
    356
    media_image1.png
    Greyscale
wherein R1 is selected from the group consisting of hydrogen, C1 to C12 alkyl, Cl to C12 haloalkyl, C1 to C12 alkoxy and C1 to C12 alkyloyl groups; R2 is selected from C1 to C12 alkylene groups; R3 is selected from hydrogen, linear C1 to C12 alkyl, branched C3 to C12 alkyl and C5 to C12 cycloalkyl groups, and x is an integer from 1 to 2,wherein the composition does not include an antioxidant, and wherein, when cured, the composition demonstrates a water vapor transmission rate of 3.1 to 4.8 [g/m2- days], an initial transmission at 400 nm of 93.1% to 93.5% and a transmittance after 10 days at 85°C/85 RH at 450 nm of 92.8% and 93.0% (See claims 1 and 2), wherein the aliphatic oxetane compound has a molecular weight of less than 500 g/mol (See claim 4). 
App. No. ‘195 also claims a method of making an electronic device comprising the steps: providing a substrate having on one side at least an electronic circuit, applying on such side a layer of a composition according to claim 1, optionally bonding a second substrate on said layer, curing the composition by heating up to a temperature of 80-120.degree. C. (Claim 11), an electronic device comprising at least a substrate, a light emitting compound, and a layer of the cured composition according to claim 1, wherein the layer of the cured composition has an initial transmittance of at least 85% at 400 nm wavelength, (claim 12), and a method of making an organic light emitting diode (OLED) device comprising the steps: providing a substrate having bound on one side one or more OLED stacks, applying on the surface of the OLED stack(s) a 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach each and every component and read upon the claims in an anticipatory fashion.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-22, 24, 27, and 29-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri) and in further view of JP 2009-120632 A to Ishidai et al. (hereinafter Ishidai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry).

Regarding claims 16-22, 24, 27, and 29-31, Shichiri teaches in example 5, 80 parts (79.6 wt%) of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts (19.9 wt%) of an aliphatic oxetane and 0.5 parts (0.49 wt%) of RP 2074 (i.e. (tolylcumyl) iodonium tetrakis (pentafluorophenyl) borate), (See Table 1, para 79). The Oxetane can specifically be Oxt 221 
Shichiri further teaches the above composition can be used as an adhesive to bond an optical circuit such as light emitting optical components to a substrate as well as a sealant (para 66), which meets the encapsulate cited in claim 31. Shichiri also teaches specifically wherein the optical components are bonded to a substrate by applying the adhesive to the optical component and having it sandwiched between two glasses and cured at 80 deg C for 30 minutes (para 74) which meets the optical circuit bonded on the first face of a substrate, with the adhesive layer on the optical circuit with a transparent second substrate on top which meets claims 24, 25, 26, 27, 29 and 30. Shichiri also teaches that other substrates may further be laminated to the substrate via the adhesive and curing (para 67-71). 
Shichiri further teaches that the cationic photopolymerization initiator is not limited and can include an ionic photoacid generation type such as an aromatic sulfonium salt (para 20-21).
Shichiri does not explicitly teach the thermal cure initiators listed in claims 16, 24 and 26.

    PNG
    media_image2.png
    156
    218
    media_image2.png
    Greyscale
, wherein A is a benzyl group (para 13), and specifically formula (1) used is SI-100L (Examples, Table 1, para 88), which is benzyl(4-hydroxyphenyl)methylsulfonium hexafluoroantimonate as evidenced by page 1 of STN Registry, and meets the claimed benzyl sulfonium salt as the thermal cure initiator cited in claims 16, 19, 24, and 26. Ishidai further teaches above sulfonium salt having formula (1) will have improved light fastness, heat resistance and reduced yellow coloring when compared to a triarylsulfonium salt (para 32). The above formula (1) can be used to cure the composition by heat and UV radiation (para 82), which is further compatible with the UV/heat curing method cited in the Examples above in Shichiri. 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the SI-100L acid generator of Ishidai for the cationic initiator of Shichiri because Ishidai teaches the same field of use of epoxy and oxetane compositions for optical sealants and adhesives as cited above in Shichiri, Ishidai further teaches above sulfonium salt having formula (1) will have improved light fastness, heat resistance and reduced . 

Claim(s) 26 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichiri, and in further view of JP 2009-120632 A to Ishidai et al. (hereinafter Ishidai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry), as applied to claim 16, and further in view of US 2003/0143423 A1 to McCormick et al. (hereinafter McCormick) and

Regarding claims 26 and 28, as cited above and incorporated herein, the combination of Shichiri and Ishidai teaches the claimed curable composition having the hydrogenated bisphenol A epoxy resin, the aliphatic oxetane and the benzyl sulfonium salt initiator thermal cure initiator, with no antioxidant, as well as the method of making the electronic article/device such as a light emitting device cited in claims 16-22, 24, 27, and 29-31.
Shichiri does not explicitly teach an OLED stack device cited in claim 26 and 28.

    PNG
    media_image3.png
    322
    660
    media_image3.png
    Greyscale
, comprising an OED structure (i.e. organic emissive element (18), cathode (20), cathode pad (14) and anode pad (16)), a substrate (12), an adhesive covering the entire OED structure, and an encapsulation lid (24) (para 28). The above lid can be glass (para 25), which meets the claimed transparent second substrate. The above adhesive can be an epoxy (para 31), and the above OED structure meets the OLED stack (para 24), which meets the curable composition on the OLED stack which is on the first face of the substrate. McCormick further teaches an adhesive can further encapsulate the entire device (30) and extend from the substrate (12) to the encapsulation lid (24), which meets the encapsulant cited in claim 31.
Shichiri further teaches the composition is used as an adhesive or sealant for LED devices and applications (Shichiri, para 66-69), which is the same field of use as cited in McCormick, and Shichiri further teaches the composition has high/excellent transparency, heat and weather resistance (Shichiri, para 80).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the OLED stack device of McCormick in combination as the light emitting device with the composition of Shichiri because Shichiri teaches the composition is used as an 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-22, 24, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the arguments are directed toward Shichiri not teaching the claimed listed thermal initiator. This argument is moot in view of the rejection above over Shichiri in view of Ishidai, where Ishidai teaches the benzyl sulfonium salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766